DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 01/29/21, has been entered. Claims 109-138 are pending and under examination. Claims 1-108 are cancelled. No claims were amended herein.

Terminal Disclaimer(s)
3.  The terminal disclaimer(s) filed on 01/29/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,999.641; US 10,064,904; US 10,350250; US 10,456, 431; and/or US 10,555,980 have been reviewed and accepted.  The terminal disclaimers have been recorded.

Withdrawal of Rejections
4.  The following are withdrawn from the Office Action, filed 07/30/20:
All non-statutory double patenting rejections have been withdrawn in light of Applicant’s submission(s) of Terminal Disclaimer(s).


Maintained Rejection: Claim Rejections - 35 USC § 102
5.  In the event the determination of the status of the application as subject to AIA  35 

6.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.  Claims 109-138 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Henn et al. 2014 (US 2014/0199281). 
Henn teaches methods of treating or preventing an occurrence, or a recurrence, of a Clostridium difficile infection, comprising oral administration, to a human subject in need thereof, an effective amount of a therapeutic composition comprising 7 or more, purified, spore-forming, bacterial species characterized by their 16S rRNA sequences including those corresponding to Flavonifractor plautii, Anaerotruncus colihominis, Eubacterium fissicatena, Blautia producta, Dorea longicatena, and Clostridium spp., including C. bolteae, C. innocuum, and C. symbiosum (e.g. see [0008, 0044, 0059, 0062-66, 0127]; and Table 1; meeting limitations found in instant claims 109, 111, 115, 116, 117, 120, 125, 127, 129, 130, 131, and 134).  Henn teaches the compositions also comprise pharmaceutical excipients (e.g. [0107-0111]; meeting limitations found in instant claims 110 and 126).  Henn teaches compositions also comprise suitable 7 CFUs (e.g. see [0016]; meeting limitations found in instant claim 125). Henn teaches the bacteria may be lyophilized (e.g. [0124]; meeting limitations found in instant claim 109). Henn teaches administration to the colon (e.g. [0132, 0143]; meeting limitations found in instant claims 113 and 128). Henn teaches combination therapy including administration of antibiotics, including vancomycin (e.g. [0017, 0151-0154]; meeting limitations found in instant claims 118, 119, 122, 123, 124, 132, 133, 136, 137 and 138). Henn teaches the compositions are also used to treat immune disorders (e.g. see Table 8; meeting limitations found in instant claims 120 and 134).  
With regards to “...is suppressed by inducing proliferation and/or accumulation of regulatory T cells...” in dependent claims 121 and 135; it is noted that these limitations do not add a positively recited step to the method and therefore have been interpreted as expressions of the intended results of the positively recited method steps; see MPEP 2111.04.  In addition, see MPEP 2112.02 which states when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated; see also In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. See also In re Tomlinson, 363 F.2d 928, 150 
Accordingly, Henn anticipates the invention as claimed.

Applicant’s Arguments
9. Applicant argues that in order to anticipate, all elements must be within the four corners of the document and must be disclosed as arranged in the claim but Henn only teaches general and vague combinations from an extensive listing of more than 1,800 bacterial species but does not teach mixtures comprising the specific combination of bacterial strains recited, thus does not teach the claimed elements as arranged in the claim; (see Remarks, page 7).

Response to Arguments
10.  Applicant’s arguments have been fully considered but are not persuasive.
First, Applicant is reminded that their claims are not limited to any specific combination of bacterial species based on (a) use of the open-ended transitional phrase “comprising”; see MPEP 2111.03; and/or (b) bacterial strains comprising 16S rDNA sequences having as little as 97% similarity are not restricted to the same species (see Drancourt 2000 and Janda 2007 in Pertinent Art section below).  Thus, this argument is not persuasive because it is not commensurate in scope with the scope of the claims.
	Second, MPEP 2131 states that a claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) and states that when a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art; emphasis added; see Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).   Further, MPEP 2131 states when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named; emphasis added; See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds; The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught).  Therefore, this argument is also not persuasive because the comprehensiveness of the listing in Henn does not negate the fact that bacterial strains falling within the scope of the claims were already known in the prior art, as set forth above. 
Nevertheless, in addition, Henn teaches bacterial strains falling within the scope of the claims; thus, all of the elements are found within the four corners of the document and are as arranged in the claim, because, for example, they are all identified in Table 1. Thus, this argument is also not persuasive because the Henn already identified bacterial strains falling within the scope of the claims and the claims are open ended. Consequently, no specific picking and choosing is actually required. 
Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.


Pertinent Art
11.  The following prior art, made of record and not relied upon, is considered pertinent to applicant’s disclosure. 
Drancourt et al. 2000 (16S Ribosomal DNA Sequence Analysis of a Large Collection of Environmental and Clinical Unidentifiable Bacterial Isolates; Journal of Clinical Microbiology, 38(10): p. 3623–3630) teaches bacterial strains having less than 1% variation (i.e. greater than 99% homology) in 16s rDNA sequences are considered to be within the species level of each other (i.e. the same species); whereas those having between 1-3% variation (i.e. greater than 97% but less than 99%) are considered within the genus level (i.e. different species, but same genus); and bacterial strains having greater than 3% variation (i.e. less than 97% homology) would be placed into an entirely new genus (i.e. not the same species and not in the same genus; e.g. see Figure 1).  Thus, the art recognizes that bacterial strains having as little as 97% homology in the 16s rDNA sequence encompass those bacterial strains within the same genus but are not necessarily the same species. 
Janda et al. 2007 (16S rRNA Gene Sequencing for Bacterial Identification in the Diagnostic Laboratory: Pluses, Perils, and Pitfalls; Journal of Clinical Microbiology 45(9): 2761-2764) more recently reviewed the topic and concludes that although a similarity score of <97% represents a new species, the meaning of similarity scores of >97% is not as clear because the score can represent a new species, or alternatively, indicate clustering within a previously defined taxon (e.g. see page 2761, bridging section; and Table 1). Janda teaches that although Bacillus globisporus and Bacillus psychrophilus (i.e. two different species) still share >99.5% sequence similarity with regard to their 16S rRNA genes; and Edwardsiella species exhibit 99.35 to 99.81% similarity to each other, but remain clearly distinguishable as distinct species both biochemically and by DNA homology; and that both examples demonstrate that sequence similarity even to a very high level does not in each case imply identity or accuracy in microbial identifications as many investigators have found resolution problems at the genus and/or species level with 16S rRNA gene sequencing data (e.g. page 2762; and Table 2).  Janda recommend a minimum of >99% sequence similarity, and ideally >99.5% similarity, as a criteria for species identification (e.g. see Table 3; and page 2763).  Thus, Janda teach bacterial strains with as little as 97% homology may or may not correspond to the same species.  
	
Conclusion
12. No claims are allowed.
13. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

14. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
February 10, 2021